Justice White,
dissenting.
In this case, the United States Court of Appeals for the Fifth Circuit held, respecting the District Court’s dismissal of a declaratory action, that review is limited to the question of whether the District Court abused its discretion. 751 F. 2d 801, 804 (1985). *910This standard of review conflicts with that adopted by other Courts of Appeals. See, e. g., Bilbrey v. Brown, 738 F. 2d 1462, 1470 (CA9 1984) (whether a district court properly exercised its discretion to grant declaratory relief is subject to more searching review on appeal than under the “abuse of discretion” standard); International Harvester Co. v. Deere & Co., 623 F. 2d 1207, 1217 (CA7 1980) (a court of appeals, in deciding whether jurisdiction should be taken in a declaratory action, does not defer to the judgment of the district court, but must exercise its own sound discretion). I would grant certiorari to resolve this conflict among the Courts of Appeals.